Judge Wells
dissenting.
Plaintiffs forecast of evidence indicates that when the pipes were delivered and placed on an incline, a nearby resident observed this situation, observed that the pipes had not been secured against rolling, warned defendant Lisk’s driver of the presence of children in the area, and inquired if defendant Lisk’s driver was going to do anything to secure the pipes; to which inquiry, there was no response. On the other hand, defendant’s forecast of evidence shows a conflicting version by defendant’s witnesses as to what was done to secure the pipes. In his deposition, defendant’s driver testified that defendant Blythe’s employees secured the pipes with bricks and rocks, while defendant Blythe’s foreman testified that he secured the pipes with a 4 x 4 piece of signpost.
Under this forecast of evidence, there arises a genuine issue of material fact as to whether defendant Lisk was negligent in leaving the pipes unsecured on an incline when he knew, or reasonably should have known, that the pipes might roll and injure someone.
I am also convinced that there is a genuine issue as to whether defendant Lisk’s negligence continued to the time of plaintiff intestate’s injury and combined with that of defendant Blythe to cause the injury. If so, defendant Lisk’s negligence was not insulated by the negligence of defendant Blythe. See Hairston v. Alexander Tank & Equipment Co., 310 N.C. 227, 311 S.E. 2d 559 (1984).